DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species C, drawn to Figs. 10A-10B, in the reply filed on 09/22/2022 is acknowledged.
Although Applicant has alleged that “claims 1-18, 21 and 22 are readable” upon elected Species C, the Examiner notes that the appearance of Figs. 10A-B, and their description in the text, lack support for features recited in claims 2-6 and 19-21.
Nonetheless, claims 2-6 and 19-20 are rejoined because of allowable generic claim 1.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Information Disclosure Statement
The information disclosure statement filed 07/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. At least one incomplete copy appears in the IDS. It has been placed in the application file, but the incomplete information referred to therein has not been considered.

Drawings
The drawings are objected to because solid black shading is not permitted. See 37 CFR 1.84(m). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: At [00065], the specification recites “The stretchable substrate SS may have a first mode in which an external force is not yet applied and a second mode in which the stretchable substrate SS is elongated due to an external force. … In this description below, the "first mode" may mean a state where the stretchable substrate SS is elongated, and the "second mode" may mean a state where the stretchable substrate SS is not elongated.” These recitations contradict each other. The Examiner suggests -- In this description below, the "first mode" may mean a state where the stretchable substrate SS is not elongated, and the "second mode" may mean a state where the stretchable substrate SS is [[not]] elongated.--. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “thin encapsulation layer” in line 2. The term “thin” in claim 6 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How thick can an encapsulation layer be and still fall within the metes and bounds of the limitation “thin”? 
Claim 22 recites “remaps” in line 14. No first mapping has been recited. For this reason, it is unclear in what sense anything can be reasonably interpreted as being remapped. The Examiner suggests --an input detection circuit that calculates a plurality of coordinate data that correspond to the plurality of sensing electrodes, wherein in the first mode, the input detection circuit maps first coordinate data that correspond to first sensing electrodes and the input detection circuit further maps second coordinate data that correspond to second sensing electrodes, wherein in the second mode, the input detection circuit remaps [[at least one of the plurality of]] the first and second coordinate data based on third coordinate data of the at least one subsidiary electrode when the stretchable substrate is in the second mode--.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
Claims 6 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1 and its dependent claims 2-20: The prior art of record neither shows nor suggests “the input sensor includes a plurality of sensing electrodes and at least one subsidiary electrode, the plurality of sensing electrodes correspondingly overlapping the plurality of unit regions, and when viewed in a plan view the at least one subsidiary electrode is correspondingly disposed between adjacent sensing electrodes” as recited in independent claim 1. The closest prior art of record is Hong et al (US 20160320878 A1). Although Hong et al teach subsidiary pixels PB2 disposed between adjacent pixels PA (see Fig. 3), and Hong et al further teach that touch panel 400 may be applied to a stretchable display (see Fig. 8), these teachings would not provide reason for a person of ordinary skill in the art to modify the stretchable display of Hong et al in such a way as to arrive at the limitation “the input sensor includes a plurality of sensing electrodes and at least one subsidiary electrode, the plurality of sensing electrodes correspondingly overlapping the plurality of unit regions, and when viewed in a plan view the at least one subsidiary electrode is correspondingly disposed between adjacent sensing electrodes”.
Regarding independent claim 22, to the extent understood: The prior art of record neither shows nor suggests an input detection circuit that calculates a plurality of coordinate data that correspond to the plurality of sensing electrodes, wherein in the first mode, the input detection circuit maps first coordinate data that correspond to first sensing electrodes and the input detection circuit further maps second coordinate data that correspond to second sensing electrodes, wherein in the second mode, the input detection circuit remaps the first and second coordinate data based on third coordinate data of the at least one subsidiary electrode when the stretchable substrate is in the second mode (to the extent understood). The closest prior art of record is Choong (US 20200143771 A1). Choong discloses a stretchable display with auxiliary pixels visible between the main pixels when a display is stretched. This results in a constant DISPLAY pixel density for image or video OUTPUT. The process shown in Fig. 9 may be fairly construed as a remapping process for DISPLAY OUTPUT. Although Hong et al (US 20160320878 A1) suggest that a touch panel 400 may be applied to a stretchable display (such as the stretchable display of Choong), a person of ordinary skill in the art, having awareness of these teachings, would not have reason to engage in a remapping process for COORDINATE INPUT, such as the “remaps at least one of the plurality of coordinate data based on coordinate data of the at least one subsidiary electrode when the stretchable substrate is in the second mode” function of the display device recited in independent claim 22, to the extent understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julie Anne Watko whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 9:30AM-5PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
12/08/2022